Title: From Thomas Jefferson to William Short, 13 May 1791
From: Jefferson, Thomas
To: Short, William



Dear Sir
Philadelphia May 13. 1791.

The bearer hereof Mr. James Jones proposing to visit Paris in a tour of travel, I take the liberty of recommending him to your acquaintance and friendly offices. The general worth of his character will sufficiently recommend him to you, and you will probably derive particular satisfaction from conversing with him on the subject of New Orleans, where having resided 20. years, he will be able to satisfy your curiosity on the subject of that country so interesting and so little known to us. I am with great & sincere esteem Dear Sir Your affectionate friend & servt,

Th: Jefferson

